Citation Nr: 1425873	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for lumbosacral strain with lumbar fracture.

2.  Entitlement to service connection for a right rib disability, including as secondary to the service-connected lumbosacral strain with lumbar fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and T.R.



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to October 2008. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim for service connection for a lumbar spine disability and assigned an initial 10 percent rating, retroactively effective from October 12, 2008.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This rating decision also denied service connection for a right rib disorder.

The Veteran testified at a hearing at the RO in March 2013, before the undersigned.  A transcript of the hearing is associated with the claims file.  In December 2013, the Board granted a service-connection claim for gastritis, and remanded the low back and right rib claims to the Appeals Management Center (AMC), for additional development.  The AMC has returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The preponderance of evidence does not show a chronic right rib disability, characterized by right rib pain.  

2.  The preponderance of evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

3.  The Veteran's lumbosacral strain with lumbar fracture does not manifest left or right side, lower extremity radiculopathy/sciatic neuropathy.

4.  The Veteran has not been diagnosed with intervertebral disc syndrome (IVDS) of the thoracolumbar spine, and has not manifested any incapacitating episodes requiring physician prescribed bed rest. 


CONCLUSIONS OF LAW

1.  A chronic disability, characterized by right rib pain, was not incurred in or aggravated by the Veteran's military service, and is not secondary to his service-connected lumbosacral strain with lumbar fracture.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2.  The criteria are not met for an initial rating higher than 10 percent for the Veteran's service-connected lumbosacral strain with lumbar fracture.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty, under the Veterans Claims Assistance Act of 2000 (VCAA), to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's initial rating claim for a lumbar spine disability, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (Dec. 22, 2003); 38 C.F.R. § 3.159(b)(3)(i).  Because service connection for this disability has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In April and September 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for his claimed rib disorder, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  These letters also advised him how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claim was readjudicated in the March 2014 Supplemental Statement of the Case (SSOC).

VA has also satisfied the duty to assist.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran's service treatment records, post-service VA and identified private treatment records, and relevant VA examination reports have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no contention or indication of other outstanding records.  

The Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned in March 2013.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  During the hearing, the undersigned identified all the issues on appeal.  See transcript on page 2.  Not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Moreover, on the basis of the hearing discussion, the undersigned remanded these claims in December 2013 for VA examination to identify the nature and etiology of the claimed right rib disability, and to assess the current severity of the low back disability; and to obtain additional VA and private treatment records that appeared outstanding.  As noted above, after this remand the Veteran and his representative were provided with a SSOC and provided an opportunity to respond.  Therefore, there has been compliance with Bryant and section 3.103(c)(2).  

The Board observes that, on remand, a VA examination addressing all the issues on appeal was obtained in February 2014.  Altogether, the February 2014 VA examination and medical opinions and findings were thorough and adequate, since based on a review of the entire claims file, independent physical evaluation, and consideration of the lay statements and medical findings.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, the AMC obtained outstanding VA treatment records pertinent to his claims.  However, as the AMC noted in the January 2014 notice, the Veteran provided did not provide adequate address information on his medical provider for the AMC to obtain further treatment records from his private chiropractor.  Thus, there was substantial compliance with Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has complied with the duty to assist.  38 U.S.C.A. § 5103A.


II.  Analysis-Service Connection for a Right Rib Disability

The Veteran contends he has a disability, characterized by right rib pain, as due to alleged in-service fracture of a right rib during a motor vehicle accident (MVA) in the U.S. Marine Corps, and as secondarily related to his service-connected lumbar spine disability, particularly from back muscle spasms.  The preponderance of the evidence does not show competent and credible evidence of a current right rib disability, so he does not establish the preliminary, threshold element of his claim.

For clarity, the Board does not presently also consider the Veteran's entitlement to service connection for a thoracic spine disability, which appears to manifest symptomatology of right rib pain.  Indeed, the Board previously referred to the RO the Veteran's separate service-connection claim for a thoracic spine disability.  However, as the thoracic spine claim has not been separately adjudicated and appealed, it is not before the Board at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. 
§ 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

At the outset, there is some, albeit inconclusive, evidence of in-service incurrence of a chronic right rib disability.  The Veteran's service treatment records reflect that he received several treatments from 2007 to 2008 for left- and right-sided rib strain and pain, following in-service MVAs in approximately July 2007 and November 2007.  However, there is no indication that he also experienced any in-service fracture or other injury of any ribs.  

Most importantly in this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current, chronic disability that accounts for the claimed right rib pain.  In this regard, the overall medical evidence of record tends to show he does not have the claimed chronic right rib disability, including as characterized by right rib pain.  

The August 2009 VA bones examination stated "no center/right-sided rib condition was found on examination today."  The August 2009 VA spine examination similarly observed that no center/right-side rib condition was diagnosed.  Rather, the Veteran denied to the examiner that he had any right rib pain, and he "was told after motor vehicle accident that pain he experienced over the front of the chest was related to the muscle spasm after his motor vehicle accident with the seat belt on."  Indeed, the examiner found, "an MRI of the thoracic spine and CT scan of the thoracic spine did not report any rib fracture."  The examiner added that the Veteran also did not have any tenderness over the ribs bilaterally upon physical examination and "so, in summary, center/right-sided rib condition was not found today."

The February 2014 VA examiner was unable to diagnose a right rib disability.  Specifically, the examiner found that the Veteran "does not have a right rib condition.  He has muscle strain radiating from thoracic spine condition."  The February 2014 VA examiner went on to opine that, "I agree with [the] examiner in 2008 [presumably, referring to the 2009 VA examination results] that rib pain (diagnosed today as thoracic spine strain with radiation to the right flank, anterior chest wall muscles status-post motor vehicle accident in service) is associated with spinal disability and thus should be considered under his spinal disability and not a separate condition."  The examiner based this opinion upon careful review of all medical records, including service treatment records, along with the reported history and physical evaluation.  The Board finds the examiners' opinions are highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

Available VA and private treatment records include the Veteran's complaints of right rib pain, but overall, do not show any diagnoses or other findings supporting the notion of a chronic right rib disability.  The Court has held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges that the Veteran is competent to report having experienced right rib pain, particularly during muscle spasms, during active duty and continuity of symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  Nonetheless, he is not competent to ascribe these symptoms to a particular diagnosis of any chronic right rib disability.  Rather, specialized medical expertise as well as independent physical evaluation and diagnostic testing, such as performed by the VA examiners, are required to diagnose a chronic right rib disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that certain disabilities, such as rheumatic fever, are not conditions capable of lay diagnosis).  The Board finds that he is not competent to self-diagnose the claimed chronic disability of the right rib, because this requires medical expertise that the Veteran fails to possess.  As the Board does not find the Veteran's lay statements to be competent to establish the missing service-connection element of a present disability, there is no need to consider the credibility of his lay statements because without being competent in this regard, there probative value is none. 

Despite indications of in-service incurrence, the preponderance of the evidence is against a finding that the Veteran has a current disability involving the right rib.  There are also no medical opinions etiologically linking any current, chronic right rib disability to service and/or to his service-connected lumbar spine disability.  See 38 C.F.R. § 3.310(a) and (b).  The Board concludes that the preponderance of the evidence does not support the claim for service connection for a right rib condition and there is no doubt to be resolved.  38 U.S.C.A. § 5107.

III.  Analysis-Higher Initial Rating for Lumbar Spine Disability

The Veteran has been assigned a 10 percent initial rating for his lumbosacral strain with lumbar fracture disability, which he contends is more severe than has been rated.  His spinal disability has been rated under 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5235 to 5243.  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 
Under the General Rating Formula, a higher 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  The normal range of motion for the thoracolumbar spine is from 0 to 90 degrees forward flexion, 0 to 30 degrees extension, 0 to 30 degrees left and right lateral flexion, and 0 to 30 degrees left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Pursuant to DC 5243, IVDS is rated under either the above General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months results in award of a 20 percent evaluation.  Formula for Rating IVDS, Note (1).  

The Board finds that the preponderance of the evidence is against a higher initial evaluation for the lumbar spine disability, in excess of 10 percent under the General Rating Formula.  To highlight, his several VA examination reports provide highly probative evidence against the claim for an initial rating higher than 10 percent.  

At the November 2008 VA examination, the Veteran complained of daily back pain, described as "an aching stiffness with occasional sharp pain."  However, on physical evaluation, the examiner found full forward flexion to 90 degrees, 30 degrees full extension, 30 degrees full bilateral lateral flexion, and 30 degrees full bilateral lateral rotation, and normal combined thoracolumbar range of motion.  There was no objective evidence of pain on motion, and no limitation of motion due to pain.  On repetitive motion testing, there was no additional limitation of motion due to pain, fatigue, weakness, endurance, incoordination.  It was also noted that neurological examination of the lower extremities revealed motor, sensory, and deep tendon reflexes to be intact.

The August 2009 VA examiner indicated no objective pain on active motion, but found full flexion to 90 degrees, extension limited to 25 degrees, bilateral lateral flexion limited to 25 degrees, and full bilateral lateral rotation to 30 degrees.  On repetitive motion testing, there was no additional limitation of motion ("no further reduction" per the VA examiner) due to pain, fatigue, weakness, endurance, incoordination, despite the presence of pain toward the end of forward flexion movements.

At the June 2012 VA examination, the Veteran complained of chronic low back spasm.  He reported that the lumbar spine disability impacted his ability to work as a plumber, because he frequently experiences back pain in the course of his job.  He was able to flex to 75 degrees, and pain began at 55 degrees.  Even though the Veteran experienced pain at 55 degrees, his overall functional impairment was not hampered.  Indeed, the 2012 examiner noted that the Veteran did not have additional limitation in range of motion following repetitive use testing.  It was noted that the Veteran had functional loss described as pain on movement.  However, the Court has noted that "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  

The 2012 VA examination report as noted extension was full at 30 degrees, and pain began at 25 degrees.  Right lateral flexion was to 20 degrees with pain beginning at 10 degrees.  Left lateral flexion was to 30 degrees with pain beginning at 25 degrees.  Right lateral rotation was to 30 degrees with pain beginning at 25 degrees.  Left lateral rotation was to 30 degrees with pain beginning at 30 degrees.  On repetitive motion testing, there was no additional limitation of motion due to pain, fatigue, weakness, endurance, incoordination.  

At the February 2014 VA examination, the Veteran reported that his lumbar spine causes him to be usually bedridden for 1-2 days and avoid excessive activity/lifting for 4-5 days during flare-ups, at a frequency of 1-2 times per month.  He reported that he misses work frequently because of these back pain flare-ups, in the total amount of 21/2 months missed from his work as a plumber, in the last year.  However, the examiner did not affirm the Veteran's reported history of flare-ups, stating instead that she was "unable to provide specific detail as to actual limitations during acute pain flares," and that she was "unable to substantiate claimed additional limitations during a "flare-up" since the [Veteran] is not experiencing an acute flare at the time of this exam."  However, the examiner did record his range of motion on physical examination, finding he was able to flex to 80 degrees, and pain began at 70 degrees.  Extension was limited, with pain, to 10 degrees.  Right lateral flexion was limited, with pain, to 20 degrees.  Left lateral flexion was limited, with pain, to 15 degrees.  Bilateral lateral rotation was full to 30 degrees, with no pain shown.  On repetitive motion testing, there was no additional limitation of motion due to pain, fatigue, weakness, endurance, incoordination.  

Overall, the VA examination findings of record do not demonstrate limitation of motion or other findings sufficient to warrant a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Similarly, available VA and private treatment records include the Veteran's complaints of back pain, but overall, do not show any findings of range of motion or other findings that would warrant a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  In this regard, the overall evidence of record does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, even with consideration of pain on motion, stiffness, tightness and other DeLuca factors, including fatigue, weakness, endurance, incoordination.  Also, there was no contention by the Veteran or indication in any medical records of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  

Moreover, the preponderance of the evidence is also against a higher rating under the Formula for Rating IVDS.  The Veteran did not report IVDS or incapacitation episodes to the November 2008 VA examiner, and the examiner was silent on IVDS.  The Veteran denied any incapacitation episodes of back pain from his lumbar spine disability to the August 2009 VA examiner, and the examiner found that there is no IVDS.  Next, on physical examination, the June 2012 and February 2014 VA examiners specifically concluded and noted that the Veteran did not have IVDS of the thoracolumbar spine.  Thus, he has not met the criteria for a higher disability rating under the IVDS-specific criteria.

The Board observes that the Veteran has complained of low to mid-back pain and stiffness to several VA examiners.  While his descriptions of his symptomatology are both competent and credible, they are outweighed by the medical evidence noted.  The medical findings are more probative since made by clinicians with expertise in assessing the severity of spinal disabilities, based upon physical evaluation and diagnostic testing.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d 1331.  It is clear he experiences some functional loss, such as some loss of motion due to his lumbar spine pain, but such loss does not approximate the criteria contemplated by the assignment of a higher rating under §§ 4.40, 4.45 and 4.49.  

Therefore, since the Veteran's lumbar spine disability has never been more than 10 percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  As the preponderance of the evidence is against the Veteran's claim for an initial disability rating higher than 10 percent for his service-connected lumbar spine disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  

The Board further notes that there is no basis for the Veteran to warrant a separate compensable rating for lower extremity radiculopathy or sciatic neuropathy.  For instance, he specifically denied to the August 2009 VA examiner that he has any radiation of pain or tingling and numbness sensation to his bilateral lower extremities.  More recently, the 2014 VA examination report reflects that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran does not content and there is no indication in any medical findings of record that he has this additional disability associated with or otherwise part and parcel of his lumbar spine disability.  See 38 C.F.R. § 4.124a; 
38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7.

In sum, when considering all pertinent medical and lay evidence of record, the Veteran's service-connected lumbar spine disability is more nearly contemplated by the currently assigned 10 percent rating.  As the preponderance of the evidence is against a higher or staged rating, the issue is denied.

III.  Extra-Schedular Consideration

The Board has considered whether the Veteran's low back disability represents an exceptional or unusual disability picture as to render impractical the application of the schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1) (2013); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In this case, the evidence does not indicate that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  The Veteran's primary orthopedic symptoms, of pain and limitation of motion, are recognized in the rating criteria for spinal disabilities and the musculoskeletal system.  The Board concludes that his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board acknowledges the reports by the Veteran the he regularly missing work due to pain from his lumbar spine disability.  However, the Board emphasizes that this level of work impairment is already compensated for and contemplated by his present, 
10 percent disability rating.  As the Veteran's symptoms are contemplated by the schedular rating criteria, the Board finds that referral for extra-schedular consideration is not warranted.  


ORDER

Entitlement to service connection for a right rib disability is denied.

Entitlement to an initial rating higher than 10 percent for the lumbosacral strain with lumbar fracture is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


